11-4112
         Tolo v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A072 021 595
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of July, two thousand twelve.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                RICHARD C. WESLEY,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _____________________________________
12
13       CHIAKA TOLO,
14                Petitioner,
15                                                              11-4112
16                        v.                                    NAC
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               H. Raymond Fasano, Youman, Madeo &
24                                     Fasano, LLP, New York, N.Y.
25
26       FOR RESPONDENT:               Eric W. Marsteller, Trial Attorney,
27                                     Office of Immigration Litigation,
28                                     Civil Division (Stuart F. Delery,
29                                     Acting Assistant Attorney General,
30                                     William C. Peachey, Assistant
31                                     Director, on the brief), for Eric H.
32                                     Holder Jr., United States Attorney
33                                     General, Washington, D.C.
34
 1

 2       UPON DUE CONSIDERATION of this petition for review of a

 3   Board of Immigration Appeals (“BIA”) decision, it is hereby

 4   ORDERED, ADJUDGED, AND DECREED that the petition for review

 5   is DISMISSED.

 6       Petitioner Chiaka Tolo, a native and citizen of Mali,

 7   seeks review of a September 14, 2011 decision of the BIA,

 8   affirming the October 29, 2009 decision of Immigration Judge

 9   (“IJ”) Barbara A. Nelson, which denied his application for

10   asylum, withholding of removal, protection under the

11   Convention Against Torture (“CAT”), and cancellation of

12   removal.   In re Chiaka Tolo, No. A072 021 595 (B.I.A. Sept.

13   14, 2011), aff’ing, No. A072 021 595 (Immig. Ct. N.Y. City

14   Oct. 29, 2009).   We assume the parties’ familiarity with the

15   underlying facts and procedural history in this case.

16       Under the circumstances presented, we review both the

17   IJ’s and the BIA’s decisions “for the sake of completeness.”

18   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008) (per

19   curiam) (internal quotation marks omitted).    The applicable

20   standards of review are well established.     See 8 U.S.C.

21   § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d

22   162, 165-66 (2d Cir. 2008) (per curiam).

23       Because Tolo does not advance any challenge to the

                                   2
 1   agency’s denial of his claims for withholding of removal,

 2   CAT relief, and cancellation of removal, he has waived these

 3   claims and we decline to consider them.   See Yueqing Zhang

 4   v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005).

 5       Furthermore, we lack jurisdiction to review Tolo’s

 6   challenge to the agency’s denial of his asylum claim on

 7   timeliness grounds.   See 8 U.S.C. § 1158(a)(3);   Gui Yin Liu

 8   v. INS, 508 F.3d 716, 720 (2d Cir. 2007) (per curiam).

 9   Although we retain jurisdiction to review questions of law

10   and constitutional claims, 8 U.S.C. § 1252(a)(2)(D), Tolo’s

11   challenge to the agency’s finding that he did not establish

12   changed circumstances is simply a challenge to the agency’s

13   fact-finding, over which we do not have jurisdiction.     See

14   Gui Yin Liu, 508 F.3d at 721.

15       The petition for review is therefore DISMISSED.     Any

16   pending request for oral argument is DENIED in accordance

17   with Federal Rule of Appellate Procedure 34(a)(2) and Second

18   Circuit Local Rule 34.1(b), and any pending motion for a

19   stay of removal in this petition is DISMISSED as moot.

20                               FOR THE COURT:
21                               Catherine O’Hagan Wolfe, Clerk




                                     3